UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8002


UNITED STATES OF AMERICA,

                Plaintiff -Appellee,

          v.

DANIELLE JERMAINE JACKSON, a/k/a Head,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:07-cr-00061-FDW-17; 3:12-cv-00163-FDW)


Submitted:   April 25, 2013                     Decided: April 29, 2013


Before AGEE and    WYNN,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Danielle Jermaine Jackson, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Danielle Jermaine Jackson seeks to appeal the district

court’s    order     dismissing     as    untimely     his    28    U.S.C.A.      §    2255

(West Supp. 2012) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.       § 2253(c)(1)(B)         (2006).            A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies      this         standard      by       demonstrating          that

reasonable      jurists     would        find   that      the      district    court’s

assessment      of    the   constitutional           claims        is   debatable       or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district

court denies relief on procedural grounds, the prisoner must

demonstrate     both    that    the      dispositive        procedural      ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Jackson has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with    oral   argument        because      the    facts   and       legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3